Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is Hart (EP 3288280A1) considered in combination with Wright (US 7587059) fail to disclose or teach the following:  “the dogleg tab including …. a longitudinal flange extending perpendicular from the lateral flange and parallel to the fastener, …..in which retracted position a surface of the longitudinal flange of the dogleg tab is disposed to engage the recess with a friction force configured to retain the dogleg tab in the retracted position, …. and a friction inducing member …. friction-fit to the fastener with a force of friction greater than or equal to a first threshold force” as claimed in claim 1, and “wherein the first threshold force is greater than a weight of the dogleg tab derived from a downward force of gravity acting on the dogleg tab” as claimed in claim 3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DING Y TAN/Examiner, Art Unit 3632       
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632